Citation Nr: 1242154	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  09-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected skin disability.

2.  Entitlement to a disability rating in excess of 10 percent for the period prior to November 23, 2009, and in excess of 30 percent for the period beginning January 1, 2011, for a right knee disability.  

3.  Entitlement to a disability rating in excess of 10 percent for the period prior to January 10, 2011, and in excess of 30 percent for the period beginning March 1, 2012, for a left knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1979 to January 1982 and from August 1983 to March 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction over the case was subsequently returned to the VA RO in Winston-Salem, North Carolina.  

The Veteran was scheduled for a hearing before the Board in September 2011.  In an August 2011 statement, the Veteran reported that he would be unable to appear for his scheduled hearing and withdrew his request.  He has not asked that his hearing be rescheduled.  

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal. 

During the pendency of this appeal, the Veteran underwent right total knee arthroplasty (TKA) in November 2009 and a left knee TKA in January 2011 as a result of his service-connected knee disabilities.  The Veteran was awarded a schedular 100 percent rating for his right knee disability following surgery for the period from November 23, 2009, through December 31, 2010, as required by 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Effective January 1, 2011, the Veteran's right knee disability rating was reduced to 30 percent.  The Veteran was awarded a schedular 100 percent rating for his left knee disability following surgery for the period from January 10, 2011, through February 29, 2012, as required by 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Effective March 1, 2012, the Veteran's left knee disability rating was reduced to 30 percent.  Therefore, the Board has limited its consideration accordingly.

This case was previously before the Board in November 2011, at which time the issues currently before the Board were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).

The Veteran's service connection claim is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Diabetes mellitus was not present until more than one year after the Veteran's last period of active service, is not etiologically related to the Veteran's active service, and was not caused or permanently worsened by the Veteran's service-connected skin disability.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service, may not be presumed to have been incurred or aggravated in active service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in July 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2006 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file, VA Medical Center and private treatment notes have been obtained, and the Veteran has been afforded appropriate VA examinations.  

The Board notes that in accordance with the November 2011 remand directive, the Veteran's claims files were sent to the VA Medical Center for review and an opinion regarding the etiology of the Veteran's diabetes mellitus.  Specifically, the November 2011 remand directed that the claims files be returned to the January 2007 VA examiner if available and if not, then they should be forwarded to another physician to provide the requested opinions.  A review of the record shows that in February 2012, the Veteran's claims files were sent to the VA Medical Center as directed and the requested opinions were provided.  However, they were not provided by the January 2007 VA examiner.  The Board can only conclude that the January 2007 VA examiner was unavailable.  In addition, the requested opinions were provided by a physician's assistant rather than a physician as directed.  A review of the opinions shows that they are well reasoned and have a supporting rationale as directed by the Board.  Even though the opinions were not provided by a physician, the Board finds that they are adequate for adjudication purposes and as such, the development conducted adequately complies with the directives of the November 2011 remand.  Therefore, the Board finds that a remand for the purposes of obtaining another opinion is not necessary.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing. Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis
 
The Veteran has asserted that he has diabetes mellitus as a result of steroid use for treatment of his service-connected skin disability.  

A review of the STRs is negative for treatment for or a diagnosis of diabetes mellitus while the Veteran was in active service.  In December 1984, the Veteran underwent a Medical Board examination.  There is no indication from the record that the Veteran was found to have diabetes mellitus or even high blood sugar at that time.  

A review of the post-service medical evidence shows that the Veteran was first diagnosed with diabetes mellitus in 2001 and that he has received treatment for his diabetes mellitus from the VA Medical Center since that time.

In January 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was diagnosed with diabetes mellitus in 2001.  He reported that routine blood work showed him to have elevated blood sugar and glycosylated hemoglobin (A1c) consistent with diabetes mellitus.  He reported that he was started on Metformin at that time.  The examiner confirmed the diagnosis of diabetes mellitus and opined that it was less likely than not that the Veteran's diabetes mellitus was caused by or a result of steroid use.  In this regard, the examiner noted that the Veteran had never persistently been on steroids and that the Veteran himself had reported taking prednisone intermittently for his service-connected skin disability.  Further, the examiner noted that the Veteran had been on topical steroids persistently, but that topical steroids did not cause diabetes mellitus.  Rather, the VA examiner noted that the Veteran had a body habitus that lent itself to development of diabetes mellitus and that the Veteran had a family history of diabetes mellitus.  

A review of the private medical evidence of record shows that the Veteran has received injections of steroids for treatment of his service-connected skin disability.  A review of those records shows that the Veteran was counseled that the injections could cause a temporary increase in his blood sugar.  However, there is no indication from the record that the Veteran's private providers found that the Veteran's steroid treatment for his service-connected skin disabilities would cause a permanent worsening in his diabetes mellitus. 

In February 2012, the Veteran's claims files were sent to the VA Medical Center for review and opinion.  The VA physician's assistant opined that it was less likely than not that the Veteran's diabetes mellitus was due to his service-connected skin disability.  In this regard, the physician's assistant noted that a review of the medical records failed to show that the Veteran was on chronic steroid therapy for treatment of his skin disability.  The physician's assistant further noted that while the Veteran received frequent, short-term steroid treatment for his skin disability, this was given in one time injections, short doses of prednisone, or topical application.  The reviewer noted that these would not cause diabetes mellitus.  The physician's assistant opined that the Veteran's diabetes mellitus was more likely due to his family history of diabetes and his obesity. 

The physician's assistant also opined that it was less likely than not that the Veteran's diabetes mellitus was permanently aggravated by his service-connected skin disability treatment.  In this regard, the VA physician's assistant again noted that the Veteran has not been on chronic oral or injection steroid therapy for his skin disability.  The physician's assistant also noted that topical steroid use did not permanently aggravate diabetes mellitus.  Further, the physician's assistant noted that a review of the medical records showed that the Veteran's diabetes mellitus was controlled with medication and also improved when he lost weight.  The physician's assistant noted that the intermittent use of injection and/or oral steroids would have a transient effect on elevating blood sugar, but the elevation would cease when the medication was completed and there would be no permanent aggravation in the Veteran's diabetes.                

The Board notes that there is no competent evidence of record substantiating the Veteran's claim that his diabetes mellitus was caused or chronically worsened by the treatment he receives for his service-connected skin disability.  Additionally, since the Veteran is a layperson without medical training, his opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Veteran did not have diabetes mellitus in service or within one year of his separation from active service, and the VA examiner has competently opined that the Veteran's diabetes mellitus was not caused or chronically worsened by the treatment he receives for his service-connected skin disability.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for diabetes mellitus is not warranted.


ORDER

Service connection for diabetes mellitus is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

At the outset, the Board notes that the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In this case, there is evidence of record indicating that the Veteran is in disability retirement proceedings with the United States Postal Service (USPS) as a result of his service-connected knee disabilities.  Therefore, the Board finds that a TDIU claim has been raised in this case.  

With regard to the Veteran's report of being in disability retirement proceedings, the Board notes that there are no records pertaining to this in the claims files.  As the Veteran has reported that he is unable to work solely as a result of his service-connected knee disabilities, the Board finds that attempts to obtain these records must be made prior to a decision being rendered in this case.  

Additionally, the Board notes that the most recent private treatment note of record pertaining to the Veteran's treatment of his knee disabilities is a January 2011 left TKA post-operative follow-up treatment record.  There are no records on file pertaining to the Veteran's rehabilitation for either knee following TKA, or records pertaining to any recent treatment.  As these records may include information necessary to determine the level of severity of all impairment resulting from the Veteran's knee disabilities, the Board finds attempts to obtain these records must be made before a decision is rendered in this case. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain the records pertaining to the Veteran's disability retirement from the USPS.  If it is unable to obtain any such evidence, it should so inform the Veteran and request him to submit the outstanding evidence.  All attempts to obtain these records should be recorded in the claims files.

2. The RO or the AMC should undertake appropriate development to obtain any other outstanding, pertinent medical records, to specifically include current treatment records and records pertaining to the Veteran's rehabilitation following his November 2009 right TKA and his January 2011 left TKA. 

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's remaining claims on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


